UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JOSEPH SIMON,
                                                       9:19-cv-132
                        Plaintiff,                     (GLS/DJS)

                  v.

R. SUSICE et al.,

                   Defendants.
________________________________

                                     ORDER

      On December 3, 2019, Magistrate Judge Daniel J. Stewart issued a

Report-Recommendation and Order (R&R), which recommends that

defendants R. Susice’s and P. McGrath’s motion for summary judgment in

lieu of answer be denied with respect to all allegations related to plaintiff

pro se Joseph Simon’s October 19, 2018 grievance, and granted as to all

allegations related to Simon’s December 22, 2018 and January 13, 2019

grievances. (Dkt. No. 23.) Pending before the court are defendants’

objections to the R&R. (Dkt. No. 24.)

      Defendants argue that Simon’s exhaustion of his October 19, 2018

grievance has no bearing on Simon’s claims in this action, and that

McGrath should be dismissed because he is not named in the
October 19, 2018 grievance. (Dkt. No. 24 at 3-5.) These gripes only

trigger review for clear error because they reiterate previous arguments

made by defendants in their motion for summary judgment, and are,

therefore, general objections. (Dkt. No. 17, Attach. 1 at 10); see Almonte

v. N.Y. State Div. of Parole, No. Civ. 904CV484, 2006 WL 149049, at *4-5

(N.D.N.Y. Jan. 18, 2006). After reviewing the R&R, there is no apparent,

let alone clear, error in Judge Stewart’s analysis of such arguments. (Dkt.

No. 23 at 7-9.) And, although not necessary, the court additionally notes

that the Second Circuit has previously considered the Inmate Grievance

Program and held it does not require a prisoner’s grievance to name the

responsible party or identify relevant legal theories. See Espinal v. Goord,

558 F.3d 119, 124, 127-28 (2d Cir. 2009). Accordingly, the court adopts

the R&R in its entirety.

      Lastly, it appears that there is some confusion as to what claims and

defendants remain in the action. (Dkt. No. 24 at 4.) To be clear, the

following three claims remain: (1) First Amendment religious exercise

asserted against Susice and McGrath; (2) First Amendment retaliation

asserted against Susice and McGrath; and (3) conspiracy to violate

Simon’s First Amendment rights pursuant to 42 U.S.C. § 1983 asserted

                                     2
against Susice and McGrath.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt.

No. 23) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment in lieu of

answer (Dkt. No. 17) is GRANTED IN PART and DENIED IN PART as

follows:

      DENIED with respect to allegations related to Simon’s

      October 19, 2018 grievance; and

      GRANTED in all other respects; and it is further

      ORDERED that the remaining claims are: (1) First Amendment

religious exercise claim; (2) First Amendment retaliation claim; and

(3) conspiracy to violate Simon’s First Amendment rights pursuant to

42 U.S.C. § 1983; and it is further

      ORDERED that defendants shall respond to the complaint within the

time allotted by the rules; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties.

IT IS SO ORDERED.



                                        3
January 15, 2020
Albany, New York




                   4
